 

Exhibit 10.21

 

RESTRICTED STOCK GRANT NOTICE
UNDER THE
Adeptus Health Inc.
2014 OMNIBUS INCENTIVE PLAN
(Non-Employee Directors)

Adeptus Health Inc. (the “Company”), pursuant to its 2014 Omnibus Incentive Plan
(the “Plan”), hereby grants to the Participant set forth below the number of
shares of Restricted Stock set forth below.  The shares of Restricted Stock are
subject to all of the terms and conditions as set forth herein, in the
Restricted Stock Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

 

 

Participant:

[Insert Participant Name]

Date of Grant:  

[Insert Date of Grant]

Number of Shares of Restricted Stock:  

[Insert No. of Shares of Restricted Stock Granted]

Vesting Schedule:

Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

 



[___]% of the Restricted Stock Units will vest on [__________________];

 

 

[provided,  however, that in the event that (i) the Participant undergoes a
Termination as a result of such Participant’s death or Disability, or (ii) a
Change in Control occurs, such Participant shall fully vest in such
Participant’s Restricted Stock Units.]

 

***

 

 

--------------------------------------------------------------------------------

 

2

 

THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK GRANT
NOTICE, THE RESTRICTED STOCK AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF SHARES OF RESTRICTED STOCK HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK GRANT NOTICE, THE RESTRICTED STOCK
AGREEMENT AND THE PLAN.
 

Adeptus Health Inc.Participant1

 

________________________________________________________________
By:
Title:

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

1To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.

 

 

 





 

 

--------------------------------------------------------------------------------

 

3

RESTRICTED STOCK AGREEMENT
UNDER THE
Adeptus Health Inc.
2014 OMNIBUS INCENTIVE PLAN

Pursuant to the Restricted Stock Grant Notice (the “Grant Notice”) delivered to
the Participant (as defined in the Grant Notice), and subject to the terms of
this Restricted Stock Agreement (this “Restricted Stock Agreement”) and the
Adeptus Health Inc. 2014 Omnibus Incentive Plan (the “Plan”), Adeptus Health
Inc. (the “Company”) and the Participant agree as follows.  Capitalized terms
not otherwise defined herein shall have the same meaning as set forth in the
Plan.

1. Grant of Shares of Restricted Stock.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of shares of Restricted Stock provided in the Grant Notice.  The Company
may make one or more additional grants of shares of Restricted Stock to the
Participant under this Restricted Stock Agreement by providing the Participant
with a new Grant Notice, which may also include any terms and conditions
differing from this Restricted Stock Agreement to the extent provided
therein.  The Company reserves all rights with respect to the granting of
additional shares of Restricted Stock hereunder and makes no implied promise to
grant additional shares of Restricted Stock.

2. Vesting.  Subject to the conditions contained herein and in the Plan, the
shares of Restricted Stock shall vest and the restrictions on such shares of
Restricted Stock shall lapse as provided in the Grant Notice.  With respect to
any share of Restricted Stock, the period of time that such share of Restricted
Stock remains subject to vesting shall be its Restricted Period.

3. Issuance of Shares of Restricted Stock.  The provisions of Section 9(d)(i) of
the Plan are incorporated herein by reference and made a part hereof.

4. Treatment of Shares of Restricted Stock Upon Termination. Subject to the
terms of the Grant Notice, the provisions of Section 9(c)(ii) of the Plan are
incorporated herein by reference and made a part hereof.

5. Company; Participant.  

(a) The term “Company” as used in this Restricted Stock Agreement with reference
to service shall include the Company and the Board.

(b) Whenever the word “Participant” is used in any provision of this Restricted
Stock Agreement under circumstances where the provision should logically be
construed to apply to the executors, the administrators, or the person or
persons to whom the shares of Restricted Stock may be transferred by will or by
the laws of descent and distribution, the word “Participant” shall be deemed to
include such person or persons.

6. Non-Transferability.  The shares of Restricted Stock are not transferable by
the Participant except to Permitted Transferees in accordance with Section 14(b)
of the Plan.  Except as otherwise provided herein, no assignment or transfer of
the shares of Restricted Stock,



 

 

--------------------------------------------------------------------------------

 

4

or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the shares of Restricted Stock shall terminate and become of no further
effect.

7. Rights as Stockholder; Legend.   The provisions of Sections 9(b) and 9(e) of
the Plan are incorporated herein by reference and made a part hereof; provided,
that any cash or in-kind dividends paid with respect to the shares of Restricted
Stock which have not, prior to the record date of the dividend, become vested
shall be withheld by the Company without interest and shall be paid to the
Participant only when, and if, such shares of Restricted Stock shall become
vested pursuant to Section 2. 

8. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.

9. Notice.  Every notice or other communication relating to this Restricted
Stock Agreement between the Company and the Participant shall be in writing, and
shall be mailed to or delivered to the party for whom it is intended at such
address as may from time to time be designated by such party in a notice mailed
or delivered to the other party as herein provided; provided that, unless and
until some other address be so designated, all notices or communications by the
Participant to the Company shall be mailed or delivered to the Company at its
principal executive office, to the attention of the Company Secretary, and all
notices or communications by the Company to the Participant may be given to the
Participant personally or may be mailed to the Participant at the Participant’s
last known address, as reflected in the Company’s records.  Notwithstanding the
above, all notices and communications between the Participant and any
third-party plan administrator shall be mailed, delivered, transmitted or sent
in accordance with the procedures established by such third-party plan
administrator and communicated to the Participant from time to time.

10. No Right to Continued Service.  This Restricted Stock Agreement does not
confer upon the Participant any right to continue as an employee or service
provider to the Company.

11. Binding Effect.  This Restricted Stock Agreement shall be binding upon the
heirs, executors, administrators and successors of the parties hereto.

12. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Restricted Stock Agreement shall be valid only if made in writing and
signed by the parties hereto; provided, however, that any such waiver,
alteration, amendment or modification is consented to on the Company’s behalf by
the Committee.  No waiver by either of the parties hereto of their rights
hereunder shall be deemed to constitute a waiver with respect to any subsequent
occurrences or transactions hereunder unless such waiver specifically states
that it is to be construed as a continuing waiver.

14. Governing Law.  This Restricted Stock Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles



 

 

--------------------------------------------------------------------------------

 

5

of conflicts of law thereof.  Notwithstanding anything contained in this
Restricted Stock Agreement, the Grant Notice or the Plan to the contrary, if any
suit or claim is instituted by the Participant or the Company relating to this
Restricted Stock Agreement, the Grant Notice or the Plan, the Participant hereby
submits to the exclusive jurisdiction of and venue in the courts of Delaware.

15. Plan.  The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Restricted Stock Agreement,
the Plan shall govern and control.



 

 

--------------------------------------------------------------------------------